                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                       )       CASE NO. 1:18-CR-34
                                               )
               v.                              )       JUDGE SUSAN J. DLOTT
                                               )
IZMIR KOCH,                                    )       GOVERNMENT’S MOTION
                                               )       IN LIMINE
       Defendant.                              )
                                               )



       Based on the understanding and expectation that this matter is proceeding to a bench trial,

the Government does not propose any motions in limine at this time. The Government requests

leave to file motions in limine at a later date should this matter instead go before a jury.

                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/Dana Mulhauser
                                                       DANA MULHAUSER
                                                       Trial Attorney
                                                       U.S. Department of Justice
                                                       Civil Rights Division
                                                       950 Pennsylvania Avenue NW
                                                       Washington, DC 20530
                                                       Office: (202) 305-0007
                                                       E-mail: Dana.Mulhauser@usdoj.gov

                                                       MEGAN GAFFNEY
                                                       Assistant United States Attorney
                                                       221 East Fourth Street, Suite 400
                                                       Cincinnati, Ohio 45202
                                                       Office: (513) 684-3711


                                                   1
                               CERTIFICATE OF SERVICE

      This is to certify that I have this day served upon defense counsel a copy of the foregoing
Government’s Motion in Limine by electronic delivery on the 5th day of November, 2018.

                                                    s/Dana Mulhauser
                                                    DANA MULHAUSER
                                                    Trial Attorney




                                               2
